By the Court:
The action against the corporation for personal injuries sustained in falling through a bridge placed at the intersection of Olive and Sixth streets in Los Angeles, by a private person, over a water ditch dug by him for his private use, is founded upon a supposed duty of the corporation to cause the streets of the city to be cleaned and repaired.
The general statute which constitutes the charter of the city, provides that the “ City Council shall have power * * * to cause the streets to be cleaned and repaired.” It is not claimed that the statute under which the city is incorporated expressly gives an action against the corporation in favor of a private person who may suffer injury by reason of the neglect of the City Council to exert their power in a proper manner, but the argument assumes that the power is given to the corporation as such, and that the power being conferred, a correlative duty is imposed, and a consequent *38liability for non-performance of such duty, arises in favor of individuals who may have suffered injury by reason of its non-performance. But even if the conclusion would necessarily follow, the premises are not correct. The statute, as we have seen, imposes the duty in question not upon the corporation as such, but upon the City Council, and according to the argument the liability for its non-performance would devolve upon them. Incorporated cities in this State are mere governmental instruments formed under the State laws for the purposes of internal administration. They are not distinguishable in principle from counties created by law for the same purpose. Under the Acts organizing counties, Boards of Supervisors and Road Overseers are charged with the duty of keeping public highways in repair, and it was held here, in Hoffman v. San Joaquin County, 21 Cal. 426, and Crowell v. Sonoma County, 25 id. 313, that counties are not liable for injuries sustained by private individuals through the neglect of the officers charged with such duties, and it was intimated that responsibility, if any, for such injuries, rested upon the individual officers in default.
We think that the same principle is applicable to and decisive of this case.
J udgment affirmed.